Title: To Thomas Jefferson from Justus Erich Bollmann, 4 May 1803
From: Bollmann, Justus Erich
To: Jefferson, Thomas


          
            Sir
            Philada. May 4th. 1803
          
          I have duely received Your Excellency’s Letter of the 30th. of April. I have read it with sincere Emotions of Gratitude and the Impression it has made upon me will be the more permanent since this Proof of Your kind Disposition towards me is the first Circumstance which seems to interrupt a long Chain of adverse Occurrences.
          There are many Reasons why a Change of Scene would be agreable to me and if I were alone I would accept of Your Excellency’s obliging Offer without a moment’s Hesitation. But I have Two little Girls, the One Two and a Half the other One Year old, who engross all my Affections, and from whom I feel myself the more insepirable since They are the dear Representatives of a Woman of great Qualities, with whom, after a long and mutual Contention with many Difficulties, I lived a Life of exquisite Happiness, and whom I lost a Twelve Months ago in Consequence of a puerperul Fever, unknown and neglected by Her Physicians for a considerable Time. Besides, I have become so totally destitute of means by an inevitable Surrender of all my Property that I hardly know I could face the previous Expences attending the offered Situation. My Share in the manufacturing Concern, which I have created here with Mr. Latrobe’s assistance, and which promisses fair to become of considerable Importance will be sold shortly. If I can succeed to get it purchased by a Friend who will agree to let the Management of it, for an adequate Consideration, remain in my Hands I think I ought to stay here. Should I fail in this, as I very possibly may, it would then become an Object to make the Respectability of the Situation You offer me a means of future Employment and Success. I could therefore wish that this Prospect were to remain open to me for Two or Three Weeks if it can be left so without Inconvenience.
          I beg Your Excellency to excuse my having entered into some Details respecting myself and to consider the Candour of my Reply as a Proof that I feel myself highly honoured with the received Mark of Your Confidence.
          I remain with great Respect Your Excellency’s most obt. St.
          
            J. Erich Bollmann
          
        